Citation Nr: 0607876	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  99-05 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for disability of the 
feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.  He apparently had subsequent service in the 
Army National Guard, but the dates of such service remain 
unverified. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a September 1998 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board remanded the appeal in 2000, 2003, 
and 2004.  


FINDINGS OF FACT

1.  There is no clinical evidence of an etiological link 
between current right shoulder disability and active service.  

2.  Bilateral foot disability -- hammertoe deformities, 
painful plantar calluses, and hallux valgus deformity -- was 
incurred during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder 
disability are not met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

2.  The criteria for service connection for bilateral foot 
disability -- hammertoe deformities, painful plantar 
calluses, and hallux valgus deformity -- are met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Right Shoulder Disability

The veteran contends that he had a right shoulder disability 
since active duty, manifested by recurrent "popping" and 
dislocation of the shoulder joint since 1976.  He maintains 
that he was treated for this problem during service at Martin 
Army Hospital at Fort Benning, Georgia.  He apparently had 
service in the Alabama Army National Guard after active duty, 
but the exact dates of this service are not verified.  The 
veteran does not claim that he was treated for right shoulder 
problems during National Guard service.  Unfortunately, 
multiple attempts to locate the veteran's service medical 
records associated with active duty have been unsuccessful.  

The private and VA medical evidence documents current 
manifestation of right shoulder disability to include 
impression of possible shoulder impingement and status post 
capsulorrhaphy (in March 1999) with history of recurrent 
shoulder dislocations and exostosis arising from the proximal 
humerus.  See Dr. B. Hall's 2003 clinical records; May 2004 
VA medical examination and X-ray report.  Thus, one criterion 
for service connection is met.  38 C.F.R. § 3.303 (2005). 

Nonetheless, and while the Board regrets the active duty 
service medical records are not available, the right shoulder 
disability claim ultimately must be denied due to lack of 
evidence that the current disability is etiologically 
attributable to active service.  Id.  The veteran is 
competent to testify as to continuity of symptomatology over 
the years, but he cannot opine on the issue of etiology; such 
opinion must be given by a medical professional qualified to 
address the matter.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).

In this case, no private or VA medical doctor has stated the 
current right shoulder problems had their genesis in active 
service.  The VA medical examiner explicitly declined to 
opine as to a link between active service and right shoulder 
disability based, in part, on the lack of clinical evidence 
of a right should problem during service.  While the lack of 
such evidence in the form of service medical records is not 
the veteran's fault, it is important to note that the 
examiner also said, based on an examination of the veteran 
and a review of the veteran's claims file and computerized VA 
medical records, that there is no clinical evidence as to 
treatment for the right shoulder until two decades after 
active service.  Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service).  
Thus, the significant gap in time between discharge and 
clinical evidence of current right shoulder abnormality is 
highly probative and weighs against the claim.

In the May 2004 report, the VA examiner acknowledges the May 
2004 VA X-ray report in which another VA doctor, interpreting 
the X-ray results, said: "The glenohumeral joint and AC 
joint appear in place at this time.  Exostosis arising from 
the proximal humerus may be related to old injury?"  This 
impression is not sufficient evidence to prove the current 
shoulder problem is attributable to service.  The veteran did 
not report he had traumatic shoulder injury in service; 
rather, he said he had had recurrent dislocation since 1976.  
It is not known whether there was a pre-service shoulder 
injury, or even that there was in fact a shoulder injury, 
whether before or after service.  The VA examiner seems to 
agree on this point.  

The record presents ample evidence of present right shoulder 
disability, but lacks sufficient competent evidence that the 
disability is at least as likely as not attributable to 
active duty.  The Board concludes that the preponderance of 
the evidence is against the claim, and the benefit-of-
reasonable doubt rule is inapplicable.  38 U.S.C.A. § 5207(b) 
(West 2002); 38 C.F.R. § 3.102 (2005). 
   
II.  Service Connection - Foot Disability, Bilateral

The Board finds that the preponderance of the evidence favors 
the bilateral foot disability claim.  Service connection is 
granted.

First, the veteran has a present bilateral foot disability.  
VA X-ray evidence, dated in May 2004, documents an impression 
of moderate hallux valgus foot deformity with possible medial 
bursitis, subluxation of the PIP joint of the fifth toe of 
the right foot, and overlapping toes from the third to fifth 
toes, bilaterally.  VA X-ray evidence dated in July 2000 
documents an impression of bilateral claw toes.  Other VA 
clinical records, dated from the late 1990s forward, document 
treatment for problems to include plantar tylomas, pes cavus, 
and metatarsalgia.  Private clinical records dated in 2003 
note bilateral cavus feet and corns and calluses.

Second, notwithstanding the lack of service medical records, 
the veteran has reported persistent callus formation on his 
feet since active duty.  He said he wore pads inside his 
boots during basic training to alleviate pain.  As of the May 
2004 VA medical examination, the veteran's chief complaint 
with respect to his feet are recurrent, tender, painful 
calluses.  Thus, there is competent lay evidence as to 
pertinent in-service symptoms and continuity of such 
symptoms.    

Third, the VA medical examiner said in May 2004, that, 
despite the lack of service medical records documenting foot 
problems during active duty, the veteran's present foot 
problems appear to be chronic, and that the veteran's history 
as to the wearing of boots in basic training is plausible and 
likely to be the cause of present foot problems.  The 
examiner diagnosed the veteran with severe hammertoe 
deformities of the feet, painful plantar calluses, and 
moderate hallux valgus deformity with possible medial 
bursitis.  With respect to the diagnoses, the examiner also 
referred to the impression documented in the May 2004 X-ray 
report.  The examiner concluded that "it is at least as 
likely as not" that the veteran's bilateral foot deformities 
are related to active service.   

Thus, the Board finds that the three criteria for service 
connection - current disability; in-service injury or 
incident giving rise to the disability; and causal nexus 
between the two - are met, and the claim is granted.  38 
C.F.R. § 3.303.  

III.  Duties to Notify and to Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  As 
the Board has granted the bilateral foot disability claim any 
deficiency in notice or assistance did not prejudice the 
claimant.  Thus, a determination of whether VA has complied 
with such duties is applicable to the right shoulder 
disability claim only.  
  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice must inform 
the claimant of any information and evidence not of record 
needed to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  It 
must ask him to provide any pertinent evidence in his 
possession.  38 C.F.R. § 3.159(b)(1).  Notice should be 
provided before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 203 
(2005).

VA sent the veteran two content-complying notices.  The 
February 2003 and May 2004 letters explained the basic 
elements of a successful service connection claim, and told 
the veteran that, if he identifies the sources of evidence 
pertinent to the claim, then VA would assist him in obtaining 
records from such sources.  He was told that the 
responsibility to substantiate the claim ultimately lies with 
a claimant.  He was also told that the requisite nexus 
between service and current disability must be based on 
medical records or opinion.  The 2004 letter explicitly told 
him: "If there is any other evidence or information you 
think will support your claim, please let us know.  If the 
evidence is in your possession, please send it to us."  
Through the rating decisions, letters, Statement of the Case 
(SOC), and Supplemental SOCs (SSOCs), and citation of 
38 C.F.R. § 3.159 in the 2003 and 2005 SSOCs, VA notified him 
of what evidence is needed and why the claim remains denied, 
and that he may submit any evidence he has to substantiate 
his claim.   

Full Section 5103(a) notice was given during the appeal 
period, after the issuance of the 1998 rating decision giving 
rise to appeal.  In Pelegrini, the Court explicitly stated 
(p. 120) that where, as here, such notice was not required 
when the rating decision was issued, the AOJ has not erred if 
notice was not given before the adverse decision, but later 
content-complying notice must be given, which occurred here.  
Despite such notice, in September 2005, after issuance of the 
2005 SSOC, the veteran waived his right to a full 60-day 
opportunity to comment thereon, and asked that the Board 
review his appeal immediately.  He did not specifically claim 
that VA failed to comply with section 5103(a) notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield, supra.   Thus, the Board does not find prejudicial 
error with respect to the timing or even the substantive 
content of the notice in this case. 

The notice given to the veteran did not include explicit 
notice concerning substantiating the elements of veteran 
status, degree of disability, or effective date of 
disability.  The Board concludes that this was not 
prejudicial to the veteran, however, as the claim was not 
denied on the basis of lack of veteran status, and the 
elements of degree or effective date of disability do not 
arise, as service connection has not been granted for right 
shoulder disability. As for the foot disabilities, the claim 
has been substantiated by the grant of service connection.  
There is no prejudice to the veteran in the lack of notice 
concerning these elements.  See Dingess v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (Ct. Vet. App. March 3, 
2006).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes private and VA medical (and examination) records, 
and the veteran's statements and hearing testimony.  Board 
development directives were completed.  Multiple attempts 
were made to locate the service medical records.  The veteran 
has not said he had any treatment for the right shoulder 
during National Guard service.  He has not reported existence 
of additional, missing evidence, be it in the custody of the 
government or private entities, despite notice he can do so.  
Based upon the above, VA has met its duty-to-assist 
obligations.     

     


ORDER

Service connection for a right shoulder disability is denied.

Service connection for bilateral foot disability -- hammertoe 
deformities, painful plantar calluses, and hallux valgus 
deformity -- is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


